Title: From Thomas Jefferson to Martha Jefferson Randolph, 27 June 1790
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
New York June 27. 1790.

My last news from you were conveyed in your letter of May 28. I ascribe this to your present ambulatory life. I hope when you are more in the way of the post, I shall receive letters regularly once a week from one or other of you, as I write regularly once a week myself. In my letter of the last week to Mr. Randolph I mentioned the appearances of a war between England and Spain. We have nothing newer on that subject. There is a report indeed that there are three British frigates off our cost; but I know not on what it is founded. I think it probable that Congress will pass a bill for removing to Philadelphia for ten years, and then to Georgetown. The question will be brought on tomorrow, and it’s fate be determined probably in the course of the ensuing week. I shall not be able to decide the time of my coming to Virginia till Congress shall have adjourned. The moment I can fix it I will inform you of it. I inclosed you the last week a letter from some of your English acquaintance. I now inclose you an engraving of the President done  by Wright who drew the picture of him which I have at Paris. My tender affections attend you all. Adieu, my dear. Your’s affectionately,

Th: Jefferson

